OWEN, Chief Judge.
The State appeals an order quashing a search warrant and suppressing evidence seized pursuant thereto.
Although the affidavit supporting the search warrant was based in large measure upon hearsay information from an unidentified informant whose reliability was not shown, the affidavit also set forth facts showing sufficient corroboration by affiant of the details of the report given him to establish both the reliability of the informant and that the informant had obtained his information in a reliable way. United States v. Horton, 5 Cir. 1973, 488 F.2d 374.
Probable cause for issuance of the warrant having been established by the informant’s tip and sufficient corroboration thereof to insure reliability, that portion of the affidavit alleging that the defendant “has an extensive record of hotel burglaries committed throughout Florida” when the same was established as not true, may be disregarded as surplusage of immaterial matter in view of a showing that affiant did in fact have knowledge that the defendant had been convicted of a single hotel burglary and was presently on bond pending appellate review of that conviction.
The order quashing the affidavit for the search warrant and suppressing the tangible evidence seized pursuant thereto is reversed.
Reversed.
WALDEN and CROSS, JJ., concur.